REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, neither alone nor in combination, is deemed to fairly or reasonably teach or suggest the instantly claimed use an updatable learning model for evaluating dynamic future allocation of required energy with future energy generation execution prediction, based on receiving and updating historic energy usage and generation over time, forecasting energy demand and generation based on historic information, updating forecasted energy usage and generation against realized energy usage and production over time, and pricing for predicted energy demand against energy pricing markets, wherein the dynamic future allocation includes operations to refine predicted energy demand based on a categorization of energy usage of the plurality of respective energy devices and optimization of energy pricing incorporating user preference specified for potential energy cost savings; wherein use of the updateable learning model further comprises operations to: identify uncategorized energy devices; automatically assign a category of energy demand to an energy device without a category of energy demand, the category of energy demand defining any dynamic allocation flexibility for the device; and identify incomplete information sets for respective energy devices and locality based pricing, and querying the respective energy devices or inferring at least some incomplete information for the respective energy devices and locality based pricing (or similar language in each of the independent claims), when such limitations are taken in the context of and in combination with the other instantly claimed elements of Applicant’s invention.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755. The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
1/28/22